DETAILED ACTION
This office action is responsive to the applicant’s request for continued examination  filed September 13, 2021  The application contains claims 1, 3-5, 10-24, all examined and rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 10-12, 14-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller].

With regard to Claim 1,
	Hamasaki teach a user interface apparatus for a vehicle, comprising: a first display;
a second display spaced apart from the first display (Fig. 1, 201,202, [0043], Driver and passenger display units); and one or more processors (Fig. 2, 101, [0043]) configured to:
receive user input through at least one of the first display or the second display ([0202], input is received through the display touch panel), determine a control mode of the first display and the second display, the control mode comprising (i) a first mode for controlling the first display based on the user input received through the first display ([0063], “First operating unit 109 is provided for enabling user 120 using first display unit 105 to input instructions regarding various operations. Second operating unit 110 is provided for enabling user 121 using second display unit 106 to input various operations”, Abstract, [0043]) and 
(ii) a second mode for controlling the second display based on the user input received through the first display (Fig. 12, Abstract, [0043], “controller of the in-vehicle display system can select either one of the first display unit and the second display unit to operate the output of the car navigation displayed on the first display unit”, [0044], “authority to operate the second display unit is to be given, in addition to the authority to operate the first display unit”, [0080]-[0081], mirror operation will allow a user input to be reflected on the second display, [0176]-[0177], [0184], [0202], input is received through the display touch panel), and
according to the determined control mode, control at least one of the first display or the second display based on user input received through the first display (Fig. 12, Abstract, [0043], “controller of the in-vehicle display system can select either one of the first display unit and the second display unit to operate the output of the car navigation displayed on the first display unit”, [0044], “authority to operate the second display unit is to be given, in addition to the authority to operate the first display unit”, [0080]-[0081], mirror operation will allow a user input to be reflected on the second display, [0176]-[0177], [0184], [0202], input is received through the display touch panel).
Hamasaki do not explicitly teach determine the control mode based on a content displayed on the second display, based on a detection of the user input at the first display while information requiring user input is displayed on the second display, determine that the control mode is the second mode, and switch the control mode from the second mode to the first mode based on the user input detected at the first display.
Waller teach determine the control mode based on a content displayed on the second display ([0037], “For various vehicle functions, it may be less desirable for any user to alter global vehicle functions. The global vehicle functions include the display contents 14 a, 14 b for the multifunction display 4, but also general air-conditioning settings for the vehicle 1, for example. Particularly in the case of larger vehicles, e.g. in the case of small buses, this could result in confusing operator control situations. Therefore, provision may be made for such vehicles and/or for certain functions to first of all involve a message for the driver being output on the multifunction display 4”, upon determine that the content on the second display is content that allow the user to control global function), 
based on a detection of the user input at the first display while information requiring user input is displayed on the second display, determine that the control mode is the second mode ([0037], “Therefore, provision may be made for such vehicles and/or for certain functions to first of all involve a message for the driver being output on the multifunction display 4 that needs to be confirmed by the driver or front-seat passenger (not shown)”, system determine that the general functions require first screen user information and switch to second mode to allow the first screen user to confirm or approve the second screen user to input data), and 
switch the control mode from the second mode to the first mode based on the user input detected at the first display  ([0037], “Therefore, provision may be made for such vehicles and/or for certain functions to first of all involve a message for the driver being output on the multifunction display 4 that needs to be confirmed by the driver or front-seat passenger (not shown)”, upon confirmation the system will switch to the first mode to allow the users to interact with the displays).
Hamasaki and Waller are analogous art to the claimed invention because they are from a similar field of endeavor of controlling multiple displays within vehicles. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamasaki to include the ability to determine the control mode based on the content displayed within a second screen resulting in resolutions as disclosed by Waller with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hamasaki as described above to prevent confusing operator control situations (Waller, [0037]).

With regard to Claim 5,
	Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to, in response to reception of user input for switching the control mode, switch the control mode from the first mode to the second mode or from the second mode to the first mode (Hamasaki, Fig. 8-10, Fig. 12b-12C, [0109], [0081]-[0081], [0174], [0176]-[0177], system prevent interaction on the first speed and provide the control to a second display based on the user gesture).

With regard to Claim 10,
	Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to:
identify a first user input and a second user input based on the user input received through the first display (Hamasaki, Fig. 12A-12E,  Fig. 8A-8C, Fig. 9A-9C, Fig. 10A-10C, [0063], users can use display units to input various operations related to each display to control displays separately, [0080]-[0081],[0137], [0141], [0145], [0176]-[0177], user control the second display content using a mirror, movement, or copy operation);
determine that the control mode is the first mode based on a detection of the first user input at the first display (Hamasaki, Fig. 12A, Fig. 8A-8C, Fig. 9A-9C, Fig. 10A-10C, [0063], users can use display units to input various operations related to each display to control displays separately); and
determine that the control mode is the second mode based on a detection of the second user input at the first display (Hamasaki, Fig. 12B-12E, Fig. 8A-8C, Fig. 9A-9C, Fig. 10A-10C, [0080]-[0081],[0137], [0141], [0145], [0176]-[0177], user control the second display content using a mirror, movement, or copy operation).

With regard to Claim 11,
Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to, based on a detection of the user input through the first display, control the second display to display an image corresponding to at least a part of an image that is displayed on the first display (Hamasaki, Fig. 12C, Fig. 8A-8C, Fig. 9A-9C, Fig. 10A-10C, [0082]-[0083],).

With regard to Claim 12,
Hamasaki-Waller teach the user interface apparatus according to claim 11, wherein the one or more processors are further configured to, while the vehicle is traveling, control the second display to display the image corresponding to at least the part of the image that is displayed on the first display (Hamasaki, Fig. 3, Fig. 9A-9C, Fig. 10A-10C, Fig. 12B-12D, [0139]-[0141], [0146]-[0149], when the car is traveling under a predetermined speed (normal vehicle state) CPU perform the movement and copying operation based on the determining that the vehicle is in a normal state).

With regard to Claim 14,
Hamasaki-Waller teach the user interface apparatus according    to    claim    11, wherein the one or more processors are further configured to control the second display to display an image corresponding to a portion of the image that is displayed on the first display, the portion of the image being associated with the user input received through the first display (Hamasaki, Fig. 12A-Fig. 12C, [0109], user can start a movement operation through the first display, Fig. 9A-9C, Fig. 10A-10C, [0146], [0149], user can display the first screen content over a second display (mirror operation) any inputs will be reflected to the second display, [0176]-[0177]).

With regard to Claim 15,
Hamasaki-Waller teach the user interface apparatus according    to    claim    1, wherein the one or more processors are further configured to control the second display to display a graphic object corresponding to the user input received through the first display (Hamasaki, Fig. 12C, Fig. 8A-8c, Fig. 9A-9C, Fig. 10A-10C, [0139]-[0141], [0146]-[0149], mirror operations, [0176]-[0177], second display control the first display (driver display)).

With regard to Claim 16,
Hamasaki-Waller teach the user interface apparatus according    to    claim    15, wherein the one or more processors are further configured to:
detect a movement input at the first display corresponding to a gesture of a user from a first point of the first display to a second point of the first display (Hamasaki Fig. 8B, user slide gesture on display 201); and
based on detection of the movement input at the first display, control the second display to display a graphic object that is moving from a first point of the second display to a second point of the second display (Hamasaki, Fig. 8c, object display on second display 202).

With regard to Claim 19,
Claim 19 is similar in scope to claim 1; therefore it is rejected under similar rationale.

With regard to Claim 21,
Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to determine the control mode based on at least one of image information displayed on the second display  (Waller [0037], “Therefore, provision may be made for such vehicles and/or for certain functions to first of all involve a message for the driver being output on the multifunction display 4 that needs to be confirmed by the driver or front-seat passenger (not shown)”, system determine that the general functions require first screen user information and switch to second mode to allow the first screen user to confirm or approve the second screen user to input data) or driving information including a path of travel of the vehicle and a speed of the vehicle (Hamasaki [0106], “vehicle is traveling at a speed exceeding a predetermined upper-limit speed”).

Claim 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of Lee [US 2016/0026425 A1].

With regard to Claim 3,
Hamasaki-Waller teach the user interface apparatus according to claim 1. 
Hamasaki-Waller do not explicitly teach in a state in which a screen of the first display is turned off, control the second display based on the user input received through the first display.
Lee teach in a state in which a screen of the first display is turned off, control the second display based on the user input received through the first display (claim 1, “receive a plurality of touch inputs applied to the touch screen in the inactive state, and when the received touch inputs satisfy a preset criteria, control the external device to release a locked state of the external device”, [0007], “provide a mobile terminal capable of applying a tap tapping an inactive display unit to control the operation of another terminal connected thereto”, [0139], [0217], “FIG. 9, when alphabet “G” is matched and registered to a glass type terminal in the mobile terminal 100, a user may draw alphabet “G” using his or her hand or stylus pen and then apply an “knock-on” when the display unit 151 is deactivated as illustrated in FIGS. 9( a) and 9(b). In addition, there is no limit in a region on which alphabet “G” is drawn or a region to which a “knock-on” is applied. Then, the controller 180 accesses a glass type terminal to receive screen information displayed on the glass type terminal, and display screen information 1001, for example, a lock screen, in the first region of the display unit 151”).
It would have been obvious at the time of filing of the invention to modify Hamasaki- Waller apparatus to include the ability to control a second device through a first device turned off screen. The motive for the modification would have been to facilitate the interaction with a second device by using a single device even while in a deactivated state (Lee, [0123], user may omit a complicated process for taking out another terminal to be used to turn on the display unit, and entering a password using a virtual keypad or the like to release a lock state).

With regard to Claim 20,
Claim 20 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of Cho [US 2015/0015479 A1].

With regard to Claim 4,
Hamasaki-Waller teach the user interface apparatus according to claim 1. 
Hamasaki-Waller do not explicitly teach a user gaze sensor,  in response to the user gaze sensor detecting a user's gaze at the second display, control the second display based on the user input received through the first display.
Cho teach a user gaze sensor, wherein the one or more processors are configured to, in response to the user gaze sensor detecting a user's gaze at the second display, control the second display based on the user input received through the first display ([0011], “user tracking unit configured to detect a direction of driver's eyes”, [0023], “user tracking unit configured to sense a direction of driver's eyes within a predetermined range”, [0156], “controller 180 can extract only a partial screen of a predetermined range to which the driver's sights are fixed from the screen before the driver's sights are moved, adjust the extracted partial screen according to a ratio fitting the display to which the driver's sights having moved and transmit the extracted partial screen to the display to which the driver's sights having moved in real time”, Fig. 7A-7B, [0176], “FIG. 7A, when a driver 900 keeps his or her eyes (A) on the front display 201 a, for example, the HUD or the front window of the vehicle, and when the driver 900 turns his or her eyes to the left mirror display 201 b to change a lane (B), the mobile terminal 100 in the ‘connected car’ state displays a screen 610 displayed on the front display 201 a in a region of the left mirror display 201 b to which the driver's eyes have been turned, as illustrated in FIG. 7B”, Claim 3, [0011], [0165], “an image of the driver may be captured only based on a single display (for example, based on only the front window display of the vehicle)”, [0198]-[0199], [0098], [0100]).
It would have been obvious for a person of ordinary skill at the art at the time of filing of the invention to modify Hamasaki-Waller to include a gaze sensor to detect user’s gaze location for activation the control of the second screen.
The motive for the modification would have been to facilitate the selection process for the controlled screen safely which would improve the user’s interaction experience by providing an easy selection method to display information that interest the user that save the user’s time and effort and increase safety by facilitating input with a minimum degree of distraction.

Claim 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of https://www.youtube.com/watch?v=_7liG_WZJ0o  [Hereinafter BMW) Published on December 4, 2015.

With regard to Claim 17,
Hamasaki-Waller teach the user interface apparatus according to claim 15, wherein the one or more processors are further configured to:
detect a movement input at the first display corresponding to a gesture of a user from a first point of the first display to a second point of the first display (Hamasaki, Fig. 8B, user slide gesture on display 201).
Hamasaki-Waller do not explicitly teach based on detection of the movement input at the first display, control the second display to change a displayed location of a graphic object from a first point of the second display to a second point of the second display.
BMW teach one or more processors are further configured to:
detect a movement input at the first display corresponding to a gesture of a user from a first point of the first display to a second point of the first display (BMW, Time 0:46-0:50, user touch and drag from first point to a second point using the first display); and
based on detection of the movement input at the first display, control the second display to change a displayed location of a graphic object from a first point of the second display to a second point of the second display (BMW, Time 0:46-0:50, second display move the display cursor from the first to the second point at the second display and change the displayed location on the map).
It would have been obvious for a person of ordinary skill at the art at the time of filing of the invention to modify Hamasaki-Waller to include the ability to control objects on a second screen through a first screen.
The motive for the modification would have been to facilitate the input process for the controlled screen which would improve the user’s interaction experience by providing an easy control and input method that save the user’s time and effort.

With regard to Claim 22,
Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to:
sense a region of the first display corresponding to the user input (Hamasaki [0202], input is received through the display touch panel);
based on sensing the user input of the first display, perform a control action in the second mode (Hamasaki Fig. 8A-8c, Fig. 9A-9C, Fig. 10A-10C, [0139]-[0141], [0146]-[0149], copying and movement operations); and
based on sensing the user input of the first display, perform a control action in the first mode (Hamasaki [0063], “First operating unit 109 is provided for enabling user 120 using first display unit 105 to input instructions regarding various operations. Second operating unit 110 is provided for enabling user 121 using second display unit 106 to input various operations”).
Hamasaki-Kaneda do not explicitly teach a first region of the first display; and a second region of the first display outside of the first region.
BMW teach one or more processors are further configured to:
sense a region of the first display corresponding to the user input (Time 0:07- 0:20);
based on sensing the user input at a first region of the first display, perform a control action in the second mode (Time 0:11-0:20, user select a second screen to switch to second mode for controlling the selected second screen, user use gestures to control the second screen See Time 0:20 as the user slide his finger to scroll through the second screen options); and
based on sensing the user input at a second region of the first display outside of the first region, perform a control action in the first mode (Time 0:07-0:11, user have a selectable Home icon at the top of the screen, back icon to exit the menu, and can pull up the pulled down menu).
It would have been obvious at the time of filing of the invention to modify Hamasaki-Kaneda apparatus to include the ability to switch between the control modes using a touch input in different locations.
The motive for the modification would have been to provide the user with different ways of input which could be used based on the user preference which will deliver more flexibility.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of Yoon [US 2014/0149927].

With regard to Claim 13,
Hamasaki-Waller the user interface apparatus according to claim 11, wherein the one or more processors are further configured to, second display displaying at least the part of the image that is displayed on the first display (Hamasaki, Fig. 8A-8C, Fig. 9A-9C).
Hamasaki-Waller do not explicitly teach control the first display to reduce brightness of the image displayed on the first display or to stop displaying the image on the first display.
Yoon teach control the first display to reduce brightness of the image displayed on the first display or to stop displaying the image on the first display (Claim 19, [0132], “determine the direction of the user's gaze using the first and second cameras 951 and 952 and control one of the first and second touch screens 990 a and 99 b to be brighter than the other based on toward which touch screen the user is gazing”).
It would have been obvious at the time of filing of the invention to modify Hamasaki-Waller apparatus to reduce the brightness of the unused display. The motive for the modification would have been to save energy and to protect the driver from distraction by clarifying the active display (Yoon, [0134], “thereby reducing power consumption for the display device”).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of Petrillo et al. [US 2015/0274074 A1, hereinafter Petrillo].

With regard to Claim 18,
Hamasaki-Waller the user interface apparatus according to claim 15, wherein the one or more processors are further configured to:
identify a third user input and a fourth user input based on the user input received through the first display, the third user input being different from the fourth user input (Hamasaki Fig. 8A-8C, Fig. 9A-9C Fig. 10A-10C, [0082]-[0083], [0142]- movement operation and mirror operation);
based on detection of the third user input at the first display, control the second display to display a graphic object corresponding to an object (Hamasaki Fig. 8A-8C); and
based on detection the fourth user input at the first display, control the second display to display a graphic object corresponding to an object (Hamasaki Fig. 9a-9c).
Hamasaki-Waller do not explicitly teach located within a predetermined distance from the vehicle; and object located outside of the predetermined distance from the vehicle.
Petrillo teach one or more processors are further configured to: identify a third user input and a fourth user input based on the user input received from the input unit, the third user input being different from the fourth user input ([0009], “system can allow the driver to select the desired angle and/or range of view via an interface or other adjustment mechanism within the vehicle. The camera can also include a preset or variable zoom lens, thereby allowing the driver to focus over a greater or lesser distance”);
based on detection of the third user input at the first display, control the display to display a graphic object corresponding to an object located within a predetermined distance from the vehicle ([0009], “system can allow the driver to select the desired angle and/or range of view via an interface or other adjustment mechanism within the vehicle. The camera can also include a preset or variable zoom lens, thereby allowing the driver to focus over a greater or lesser distance”), and
based on detection the fourth user input at the first display, control the display to display a graphic object corresponding to an object located outside of the predetermined distance from the vehicle ([0009], “system can allow the driver to select the desired angle and/or range of view via an interface or other adjustment mechanism within the vehicle. The camera can also include a preset or variable zoom lens, thereby allowing the driver to focus over a greater or lesser distance”).
It would have been obvious for a person of ordinary skill at the art at the time of filing of the invention to modify Hamasaki-Waller to include the ability to allow the user to change the displayed range.
The motive for the modification would have been to provide the user with the ability to view different object that could be within different ranges.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of Kaneda et al. [JPH11195200A, Hereinafter Kaneda].

With regard to Claim 23,
Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to:
acquire driving situation information through the interface(Hamasaki Fig. 12A-12E, Fig.3, 304, [0106], “vehicle is traveling at a speed exceeding a predetermined upper-limit speed”),
set the control mode to the second mode to thereby control the second display based on the user input received through the first display  (Hamasaki Fig. 12, [0044], [0078]-[0079], movement operation is to provide the control to the second display to control first display,  [0106], [0107], system identify that the car is moving at a speed higher that a predetermined speed to switch between different modes (non-normal or normal state) and based on the mode transfer control of first display to second display (movement operation), [0174] [0176]-[0177], system prevent interaction on the first speed and provide the control to a second display).
Hamasaki teach the ability to consider multiple factors (e.g. vehicle state [0106] for switching between first mode and second mode, however Hamasaki do not explicitly teach driving situation information includes information related to a driving manipulation apparatus of the vehicle, detect that a user gazes toward a front of the vehicle based on a change of user input to the driving manipulation apparatus of the vehicle being greater than or equal to a preset degree and in response to detecting that the user gazes toward the front of the vehicle.
Kaneda teach driving situation information, wherein includes information related to a driving manipulation apparatus of the vehicle, detect that a user gazes toward a front of the vehicle based on a change of user input to the driving manipulation apparatus of the vehicle being greater than or equal to a preset degree and in response to detecting that the user gazes toward the front of the vehicle ([0008]-[0010], [0028], system identify that the user’s gazes toward a front of the vehicle based on a change of user input to the driving manipulation apparatus of the vehicle being greater than zero).
Hamasaki-Waller and Kaneda are analogous art to the claimed invention being from a similar field endeavor of determining vehicle driving information and condition. It would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to modify Hamasaki-Waller triggering conditions for switching between first and second mode to include the ability to determine the mode based on the change of user input to the driving manipulation apparatus of vehicle being greater than or equal to a preset degree. The motivation for the modification would have been to prevent distraction to the driver when the user is driving and looking forward by switching to a second mode which will increase safety.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al. [US 2019/0070959 A1] in view of Waller et al. [US 2014/0095000 A1, hereinafter Waller] in view of Wang et al. [US 20130162539 A1, Hereinafter Wang].

With regard to Claim 24,
Hamasaki-Waller teach the user interface apparatus according to claim 1, wherein the one or more processors are further configured to: 
based on the user input detected at the first display corresponding to [input] on the first display, switch the control mode from the first mode to the second mode (Hamasaki, Fig. 5, [0080]-[0081], after mirror operation user input on the display is reflected on the second display (control second display content), Fig. 9a-9c, [0145], [0148], based on user input the system switch the control mode from first to second mode); and
based on the user input detected at the first display corresponding to a second touch input moving in a second direction on the first display, switch the control mode from the second mode to the first mode, the second direction being opposite to the first direction (Hamasaki, Fig. 11A-11D, [0164], [167]-[0168], “After the returning operation is finished, display device 201 displays content 801, and display device 202 displays default content 803 as illustrated in FIG. 11C . In addition, CPU 101 changes the destination to which the authority to operate content 801 is given to the operating unit (first operating unit 109) of display device 201 from the operating unit (second operating unit 110) of display device 202”, swipe gesture from right to left switch the mode back to the first mode which allow the user to control the content displayed on first screen).
Hamasaki teach the ability to associate a left to right swipe gesture to activate function (movement function) (Fig. 8a-8D, [0137], “as illustrated in FIG. 8B, user 120 puts his/her finger on a screen of display device 201 and slides the finger from left to right. This is an operation for moving content 801 to the right display device, that is, display device 202”), further Hamasaki teach switch the control mode from the first mode to the second mode (Fig. 5, [0080]-[0081], after mirror operation user input on the display is reflected on the second display (control second display content), Fig. 9a-9c, [0145], [0148], based on user input the system switch the control mode from first to second mode).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention having Hamasaki before them to modify the mirror operation input form to include known equivalents of using directional swipe gesture inputs. One would be motivated to do so to provide a simple form of input that would facilitate the input process by associating gestures in opposite directions to activate mode and return to the previous mode to save the user time and increase the user satisfaction through providing the ability to use different forms of input as it is a simple substitution of one known element with a similar element.
Further, in effort to expedite persecution the Examiner notes that Wang teach based on the user input detected at a first display corresponding to a first touch input moving in a first direction on the first display, switch the control mode from a first mode to a second mode (Fig. 2C, [0044], “touch input panel 10 can switch the present input mode to the former touch input mode according to the motion of the touch gesture. As shown in FIG. 2C, the user touches the specific touch zone 12 on the touch input surface 11 while making a motion T1 of the touch gesture to switch the input mode to an assigned input mode”); and
based on the user input detected at the first display corresponding to a second touch input moving in a second direction on the first display, switch the control mode from the second mode to the first mode, the second direction being opposite to the first direction(Fig. 2C, [0044], “user touches the specific touch zone 12 on the touch input surface 11 and makes a motion T2 of the touch gesture, opposite to the motion T1, to switch the input mode to the original input mode, the input mode before making the motion T1. For example, the motion T1 is the movement towards a direction, and the motion T2 is the movement towards the opposite direction.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the mirror operation input form to include known equivalents of using directional swipe gesture inputs. One would be motivated to do so to provide a simple form of input that would facilitate the input process by associating an easy to memorize gestures in opposite directions to switch between a new mode and to return to a previous mode which save the user time and increase the user satisfaction through providing the ability to use different forms of input as it is a simple substitution of one known element with a similar element.

Response to Arguments
Applicant’s arguments, see Pages 8-9, filed 9/13/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Waller that teach the ability to switch mode based on data displayed on second display see at least ¶37, “For various vehicle functions, it may be less desirable for any user to alter global vehicle functions. The global vehicle functions include the display contents 14 a, 14 b for the multifunction display 4, but also general air-conditioning settings for the vehicle 1, for example. Particularly in the case of larger vehicles, e.g. in the case of small buses, this could result in confusing operator control situations. Therefore, provision may be made for such vehicles and/or for certain functions to first of all involve a message for the driver being output on the multifunction display 4”, upon determine that the content on the second display is content that allow the user to control global function, , system determine that the general functions require first screen user information and switch to second mode to allow the first screen user to confirm or approve the second screen user to input data and to switch back to first mode based on the user input detected at the first display  see at least ¶ 37, “Therefore, provision may be made for such vehicles and/or for certain functions to first of all involve a message for the driver being output on the multifunction display 4 that needs to be confirmed by the driver or front-seat passenger (not shown)”, upon confirmation the system will switch to the first mode to allow the users to interact with the displays.
Hamasaki and Waller are analogous art to the claimed invention because they are from a similar field of endeavor of controlling multiple displays within vehicles. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamasaki to include the ability to determine the control mode based on the content displayed within a second screen resulting in resolutions as disclosed by Waller with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hamasaki as described above to prevent confusing operator control situations (Waller, [0037]).

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2017/0282717 A1 filed by Jang et al. Jang teach the ability to calculate distance to an object and associate it with speed See ¶81 and the ability to use the collected information to trigger the display of specific content See ¶133, ¶158.
United States Patent Application Publication No. 2016/0196098 A1 filed by Roth et al. Roth teach method and system for controlling a human machine interface disposed in a vehicle and having at least two displays, includes monitoring a gaze direction of a vehicle driver. Based on the monitoring, it is determined which of the at least two displays is closest to the gaze direction of the vehicle driver, and in response to the determining, a functionality of the closest of the at least two displays is automatically altered See at least Abstract
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174